Citation Nr: 0107281	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-03 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for burn 
scars of the scalp.

2.  Entitlement to service connection for disability 
manifested by memory loss, claimed as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to April 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection and a noncompensable evaluation for residual scars 
of a second degree scalp burn, and denied his claim of 
entitlement to service connection for disability manifested 
by memory loss, claimed as due to undiagnosed.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal, but after the case was forwarded to the 
Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 11-2000.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

A review of the claims folder shows that there is medical 
evidence which has not previously been provided to the 
Secretary that is necessary to substantiate this particular 
claim.  In this regard the Board notes that at his video 
conference hearing in June 2000, the veteran reported he was 
about to receive dermatological treatment for his scalp burn 
scars at the Peoria VA outpatient facility.  He also reported 
that he was expecting to be scheduled for a neurological 
examination at the VA medical facility in Iowa City to 
address his complaints of memory loss.  Finally, he reported 
that he had been receiving dermatological treatment for his 
scalp burn scars from a private physician in Springfield, 
Illinois.  A remand is thus warranted so that the RO, after 
contacting the veteran to request more details regarding his 
period of hospitalization, may obtain the pertinent records 
for inclusion in the evidence.  Thereafter, he should be 
scheduled for a VA examination to assess the severity of his 
service-connected scalp burn scars.  

The report of the veteran's VA examination of May 1998 does 
not address the etiology of his complaints of memory loss 
(noted in the examination report only by history), nor does 
it present a medical nexus opinion with regard to the 
relationship (if any) between the aforementioned with his 
period of active military service, including whether it is as 
likely as not that it is due to undiagnosed illness.  
Therefore, on remand a VA examination should be conducted to 
address the etiology of the veteran's claimed memory loss, 
including the likelihood that it may be due to undiagnosed 
illness.

Finally, the Board notes that at the video conference of June 
2000, the veteran raised a claim of entitlement to service 
connection for perifolliculitis as secondary to his service-
connected burn scars of his scalp.  This new claim has not 
been considered by the RO.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to his claims, to include his 
claim for service connection for 
perifolliculitis.  With any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file all identified medical 
records that have not been obtained 
previously.  These records should 
include, but not be limited to, those 
relating to his dermatological treatment 
at the Peoria VA outpatient facility and 
from a private physician in Springfield, 
Illinois, and his neurological 
examination at the VA medical facility in 
Iowa City, as reported at his June 2000 
video conference.  The RO should document 
its actions in this regard.  

2.  If the RO is unsuccessful in its 
efforts to obtain any records identified 
by the veteran, the RO should inform the 
veteran of this and request him to submit 
copies of the outstanding records.

3.  When the above development has been 
completed, the RO should arrange for a VA 
examination of the veteran by a 
dermatologist to determine the current 
extent of impairment from the veteran's 
scalp burn scars and the extent and 
etiology of any perifolliculitis.  
Unretouched photographs depicting the 
scars should be taken, and any indicated 
studies should be performed.  The claims 
folder must be made available to and 
reviewed by the dermatologist.  The 
examiner should identify any tenderness, 
pain, ulceration and functional 
impairment associated with scars.  The 
examiner should also provide an opinion 
concerning the degree of any 
disfigurement due to the scars.  In 
addition the examiner should provide an 
opinion as to whether it is at least as 
likely as not that chronic 
perifolliculitis, if present, was caused 
or chronically worsened by the service-
connected burn scars.  The rationale for 
all opinions expressed should also be 
explained.

4.  The veteran should be provided a VA 
examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of any 
currently present disability manifested 
by memory loss.  The claims folder must 
be made available to and reviewed by the 
examiner, and any indicated studies must 
be performed.  Any objective signs or 
symptoms of the claimed disability 
should be specifically identified by the 
examiner.  With respect to the claimed 
disability for which a diagnosis is 
rendered, the examiner rendering the 
diagnosis should provide an opinion as 
to whether it is at least as likely as 
not that the diagnosed disorder is 
etiologically related to service.  The 
examiner should also specifically 
identify those objective signs and 
symptoms, if any, which can not be 
attributed to any known clinical 
diagnosis.  The rationale for all 
opinions expressed should also be 
provided.  

5.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the notification and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

6.  Then, the RO should adjudicate the 
claim for secondary service connection 
for perifolliculitis, and readjudicate 
the veteran's claims for an initial 
compensable evaluation for burn scars of 
his scalp and for service connection for 
disability manifested by memory loss, 
claimed to be due to undiagnosed illness.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction or 
if a timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  
The veteran should be informed of the 
requirements to perfect an appeal with 
respect to any new issue addressed in the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory 





Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.	



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


